Citation Nr: 1409663	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Crohn's disease.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, to include an ear condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2010 VA Form 9, the Veteran indicated that he was requesting a decision review officer (DRO) hearing at the RO.  A DRO hearing was scheduled in January 2011 and the RO provided notice to the Veteran in December 2010.  He subsequently failed to appear for the scheduled DRO hearing.  

The Board notes here that although VA received an updated address notification from the Veteran's representative in October 2010, the subsequent December 2010 DRO hearing notice was sent to the Veteran's previous address.  Therefore, the Board finds that the Veteran was not properly notified of the January 2011 DRO hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2013), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As such, the Veteran remains entitled to his requested DRO hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for a DRO hearing in accordance with his request.  The RO should properly notify the appellant and his representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


